Martin, J.,

delivered the opinion of the court.
The defendant seeks the reversal of a judgment, which condemns him to pay the value of a slave of the plaintiff, killed on board of the defendant’s steamboat.
It does not appear, from any part of the testimony, that this slave came on board with the defendant’s knowledge or consent, although it may be inferred, from the evidence, that other slaves of the defendant did, as the affirmative answer which he gave to the captain of the boat, who asked whether all the slaves that were standing near it should be taken in, may seem to have included other negroes than those belonging to him.
In this hypothesis, (as it is not shown that the slave killed. was near the boat at the time) it may be doubtful whether the answer would affect the defendant. The negroes who came on board were' taken down the bayou, a distance of about a mile and a half, and employed in wooding. One of the plaintiff’s witnesses deposes, that he believes, but is not *294positive, that he saw the slave, Arthur, assisting in carrying wood. We are without any other evidence of Arthur’s having been on board, until the time when he came in contact with the fly-wheel, and was thereby killed. If we reject the testimony of the witness who says he cannot swear, positively, we are then without the least tittle of evidence to support the assertion, that this slave came on board with the knowledge or consent of the defendant, Cade, one of the owners. We think it inadmissible, and must conclude that the evidence is in favor of the defendants.
Where the owner of slaves permits them to tow vessels, or work for themselves, and at times forbids them, if one is accidentally lost whilst engaged in such employment, the person so employing them will not be liableto iheowner for the value of the slave so lost.
In the case of Morgan’s Syndics vs. Fiveash, 7 Martin, N. S., 410, and 8 Ibid., 588, this court held, that a planter, who at times permits his slaves to tow vessels, and at others forbids it, is not entitled to recover the value of one of them, who was lost in that way. The permission to slaves, allowing them to work for other persons than their owners, may be often implied from the minuteness of the services, or the time at which they are rendered. On the arrival of a stage or steamboat, a number of black boys crowd near it, to be employed in conveying trunks and baggage of the passengers and others therefrom. The passengers who accept their services cannot be expected to loose time in inquiring whether the boy be a slave or a free person, and, in the former case, whether he has his owner’s permission. The law forbids the purchase of any thing from a slave, without a written permission from his master, yet, many times, the most correct of our citizens buy a melon, or other trifling article, without the production of this permit. In such a case, the. act is considered as justified by the maxim, de miñimis non curat lex, or the proverb, lo poco por nada se reputa. The day on which the services of slaves are rendered is thought to authorize the conclusion that they were impliedly permitted. According to the provisions of law, slaves are entitled to the produce of their labor on Sunday; even the master is bound to remunerate them, if he employs them. He, therefore, who does not require their services on that day, and does not retain them on his plantation, impliedly permits them to earn *295money by their labor, and cannot complain of their being employed by his neighbors.
So, where a steamboat was wooding, and the slaves ofaneigh-bor came on board, ■without it’s being shown that they were actually employed by the master or owner of the boat, and one of them was killed, accidentally, by the fly-wheel: Held, that the owners of the steamboat were not liable for the value of the slave thus lost.
The testimony, .in this case, shows the plain tiff to be indulgent to his slaves, in permitting them to go backward and forwards to his neighbors’ plantations on Sunday; we are, therefore, not ready to say, if the case required it, that the evidence does not authorize the conclusion, that the slave, Arthur, had an implied permission from his master to work for himself. We do not wish to intimate, that a person employing the slave of another on Sunday, in dangerous work or occupation, as the breaking a wild horse by a slave unaccustomed to such exercises, could protect himself under such an implied. permission. The absence of any legal evidence, that the slave in question was employed in wooding, renders it unnecessary to inquire whether this be a dangerous occupation or not.
Upon the whole, the evidence authorizes us to conclude, that the loss of the slave was occasioned by circumstances purely accidental, for which the defendants are not liable, rather than resulting from any fault or negligence of theirs, which would authorize a recovery.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that ours be for the defendant, with costs in both courts.